 In the Matter of MIAMI BROADCASTING COMPANYandTHE AMERICANFEDERATION OF RADIO ARTISTS, MIAMI LOCAL, AFFILIATED wiTH THEAMERICAN FEDERATION OF LABORCase No. C-.207.-Decided September 00, 194Jurisdiction:operation of a radio station.Unfair Labor PracticesInterference, Restraetit, and Coercion:anti-union statements of three supervisoryemployees attributed to the employer.Discrimination:discharge on account of employee's union membership andactivity.Remedial Orders:reinstatement of discriminatorily discharged-employee withback pay.Mr. John C. McRee,for the Board.Bouvier, Goldberg, and Haskins, by Mr. John A. Bouvier, Jr.,ofMiami, Fla., andLoucks and Scharfeld,byMr. Philip G. Loucks,ofWashington, D. C., for the respondent.Mr. Sam Parker,of Miami, Fla., andJaffecCJaffebyMr. HenryJaffeandMr. Saul P. Pryorof New York City, for the Union.Mr. Harry H. Luskin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by The American Federation of RadioArtists,Miami Local, affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Tenth RegionMiami Broadcasting Company, Miami, Florida, herein called the re-spondent, alleging that the respondent had engaged in and was en-gaging in ,unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor ,Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and of notice of hearing thereon were dulyserved on the respondent and the Union.44 N 'L. R. B., No. 49.487498-42-vol 44--17257 258DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to the unfair labor practices,the complaint allegedin substance:(1) that the respondent discharged Fred Handrich onor about December 10,1941, and thereafter refused to reinstate him,because he had joined and assisted the Union and engaged in concertedactivities for the purposes of collective bargaining or other mutualaid or protection;(2) that since September 1, 1940, the respondent,by its officers and agents,has urged,warned, and threatened its em-ployees not to become or remain members of the Union and has ques-tioned them about the Union's activities;and (3)that the respondent,by the foregoing acts, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.The respondentfiled an answerto the complaintat the commence-ment of the bearing on April 20, 1942, denying the alleged unfairlabor practices, and averring affirmatively that Handrich was dis-charged for cause.Pursuant to notice, a hearing was held at Miami, Florida, onApril 20 through 23, 1942, before William P. Webb, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Boardand the respondent were represented by counsel, and the Union byitsrepresentatives; all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Atthe conclusion of the Board's case and again at the close of the hear-ing, counsel for the Board moved to conform the pleadings to theproof in such matters as spelling and dates.The motions were grantedby the Trial Examiner without objection by the respondent.At theclose of the Board's case, counsel for the respondent moved to dis-miss the complaint.The Trial Examiner reserved ruling on thismotion and thereafter denied it in his Intermediate Report.Duringthe course of the hearing the- Trial, Examiner made rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.The parties were afforded, but declined, an opportunity toargue orally before the Trial Examiner.Counsel for the respond-ent submitted a brief to the Trial Examiner on May 9, 1942.Thethe Trial Examiner issued his Intermediate ReportdatedMay 28, 1942, copies of which were duly served upon therespondent and the Union.He found that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and(3) and Section 2(6) and (7) of the Act, and recommended that the respondent ceaseand desist therefrom and take certain affirmative action designed MIAMI BROADCASTING COMPANY259,to effectuate the policies of the Act, including the reinstatement withback pay of Handrich.On June 25, 1942, the respondent filed a briefwith the Board in lieu of exceptions.Thereafter, pursuant to notice duly served on the parties, a hear-ing was held before the Board in Washington, D. C., on July 16;1942, for the purpose of oral argument.The respondent and theUnion were represented by counsel and participated in the hearing.At oral argument, the Union filed its brief with the Board. TheBoard'has considered the briefs which were filed by the respondentand the Union.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMiami Broadcasting Company, a Florida corporation with its prin-cipal office and place of business at Miami, Florida, owns and operatesa radio station with the call letters, WQAM, under license of theFederal Communications Commission.Approximately 40 percentof the respondent's broadcasting time is devoted to broadcastingmaterial received from the Columbia Broadcasting System, Inc., withwhich it is affiliated.The remaining time is devoted to local pro-grams, sustaining features, educational features, promotion of thewar effort, local advertising, and other matters.News items forbroadcasting are received by the respondent from various Nation-wide news collecting entities, such as the United Press.A substan-tial portion of the advertising is of nationally known products.Therespondent normally employs about 35 employees.The respondentadmits, for the purpose of this proceeding, that it is engaged iiicommerce, within the meaning of the Act.H. THE ORGANIZATION INVOLVED -The American Federation of Radio Artists, Miami Local, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionWIOD, WKAT, and WQAM are the three radio stations in thecity of Miami; the last-named is operated by the respondent. In thefall of 1938, the Union commenced to organize the employees of thethree stations.LeslieHarris, one of the respondent's announcers, 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that he, together with several other announcers employed bythe,respondent, met with the respondent's president, Fred Borton,during the organizational drive in order to get his reaction towardtheir joining the Union.'As a result of its organizational efforts in1938 and 1939, the Union enrolled as members employees of StationWIOD.In October 1939, according to the uncontradicted and credible testi-mony of Fred Handrich, an announcer at that time for the respond-ent,HazelMcGuire, the respondent's office manager and programdirector,.told him that she was very glad that there was no union atthe respondent's station, for the reason that the advent of the Unionat StationWIOD had brought nothing but contention between theannouncers and the management.Handrich testified further, withoutcontradiction, and we believe his testimony, as did the Trial Examiner, that McGuire told him on that occasion that Borton disliked.the Union so much that he "hates to interview a union man." Therespondent contends that, prior to about Christmas,,1941, McGuirehad no authority to hire or discharge employees and that, therefore,it is not chargeable with her acts during the period herein material.With- respect to her duties and position, Borton testified that Mc-Guire , assumed part, of the duties of one McCall, the respondent'soffice manager and supervisor of the affairs of the office, when Mc-Call took a leave of absence in April 1939; that McGuire was re-sponsible for changes in schedules and programs; and that she col-laborated with Norman MacKay, the respondent's advertising man-ager and sales promoter, in the coordination of programs to meet therequirements of the Columbia Broadcasting System and those of therespondent's national and local sales accounts.McGuire testifiedthat she has been in a "sort of supervisory position" handling trafficand programs that go on the air since 1939 with,no authority to hireor discharge.She stated that she "took authority" to recommendthe hire or discharge of announcers throughout the period involvedherein.Although Borton- testified that McGuire obtained her officialdesignation as program director in the latter part of December 1941,a letter of introduction written by McGuire on April 29, 1940, in be-half of Handrich, was signed by her as program director of StationWQAM. We find, as did' the Trial Examiner, that at all timesherein material McGuire's duties were such as to lead the employeesreasonably to believe that she represented the management.Therespondent is consequently answerable for her acts.'iSeeInternational Assooiat,on of Machinists, Tool andThe Makers Lodge No. 35 v.National Labor Relations Board,311 U. S72 ; H. J. Heinz Company v. National LaborRelations Board,311 U S 514;National Labor Relations Board v. Link-Belt Co.,at at.,311 U S. 584. MIAMI BROADCASTING, COMPANY261'During the winter of 1939-1940, the respondent was compelled touse the services of union announcers from Station WIOD for thebroadcast of a series of programs on behalf of the Columbia Broad-casting System, as the programs called for the services of only unionmembers. In September 1940, the Union made another attempt toorganizethe respondent's employees.Toward that end, a meeting,of the respondent's six announcers, i. e. Fred Handrich, Leslie Harris,Bert Graulich, Byron Lowrey, Philip Kelleher, and Walter Svehla,was held in the respondent's audition room on the afternoon of Sep-tember 11, while Borton, the respondent's president, was away on va-cation.Handrich and Harris testified that they spoke at the meet-ing in favor of joining the Union. Svehla testified that he opposedtaking any action while Borton was away and that "it seemed like..', it was an underhanded way of doing it."Kelleher testified thathe was in favor of awaiting Borton's return before making any'de-cision with respect to the Union.That evening, according to the tes-timony of Handrich, MacKay asked him if he was going to join theUnion and- he replied in the affirmative.Handrich testified furtherthat, when MacKay inquired as to what benefits he expected from theUnion, he remarked that he thought it was "a good thing." ' Where-upon, according to Handrich, MacKay replied that they had all been"a big happy family here and everything was all right until thisUnion business calve up" and that the Union was a "sort of socialisticorganization."Although MacKay denied that he had ever discussedunions with Handrich, he did not' specifically deny the 'statementsattributed to him by Handrich.The Trial Examiner, who heard and observed the witnesses, didnot credit MacKay's testimony and accepted as true the statementsattributed to him by Handrich.We agree with the Trial Examinerand find that MacKay made the statements attributed to him by Hand-rich.We find further, contrary to the respondent's contention inits brief, that MacKay's position with the respondent was such thatthe employees had just cause to believe that he represented the man-agement and that liability for his conduct is consequently to beassumed by the respondent.2On the following day, Handrich andHarris joined the Union, which, thereupon, notified Borton to thateffect.Graulich and Lowrey joined 2 days later but resigned withina short time thereafter.Svehla and Kelleher never applied formembership.2MacKay, as the respondent's advertising manager andsalespromoter, was responsiblefor sales promotion and solicitation of national business and assisted in the preparationand production of programs in connection with such sales,handled publicity for the,sta-tion, and consulted with the progiam department of the Columbia Broadcasting Systemas to the scheduling of the latter's programs on the respondent's station. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday, September 16, Borton returned from his vacation.Allthe announcers, except Handrich, went to see Borton upon his returnand talked with him about the state of union organization.Whilethe testimony, of Borton and the five announcers does not show thatBorton during,these conversations expressly attempted to -induce thosewho had joined to relinquish their membership or to persuade theothers not to become members, we nevertheless regard the fact thatthe employees deemed it necessary to discuss the matter of union affilia-tion with their employer, particularly in view of the earlier statementsof McGuire and MacKay, as indicative of a lack of complete freedomof choice on their part.3After Handrich joined the Union, he had many conversations withMcGuire concerning, the Union.Handrich testified that, on one occa-sion in October 1940, McGuire remarked to him that she did not knowwhat he would gain from union membership, adding that the UnionAlthough McGuire was called as a witness by the respondent, she didnot deny the remarks thus attributed to her by Handrich.We creditthe testimony of Handrich in this respect, as did the Trial Examiner.In about December 1940, James Porter, international representativeof the Union, came to Miami and met several times with representa-tives of the three stations for the purpose of negotiating a'contractwith each of them.Porter submitted to the three stations a proposedcontract containing a closed-shop provision.Borton testified that hewas present at these meetings but declined to sign a contract containinga closed-shop provision.In April 1941, WIOD entered into a contractwith the Union.On August 7, 1941, the Union informed the respond-ent by letter of its contract with WIOD and requested, a, meeting .withBorton for the purpose of negotiating a contract with the respondent.Borton replied that, if the Union still insisted on a closed-shop, nofurther conferences were necessary but that, if it had receded from thatposition, he would consent to a resumption of negotiations. In thelatter part of August 1941, Vie Conners, national field representativeof the Union, arrived in Miami for the purpose of negotiating con--tractswith Station WKAT and the respondent.WKAT signed acontract-in October 1941, but the respondent has never consummatedany agreement with the Union.'3The testimony is conflicting as to when the resignations of Lov rey and Graulich werewritten and mailed to the-Union with reference to the time of their conversation withBortonWhile the Trial Examiner resolved this conflict by finding that Lowrey andGraulich resigned after they talked to Berton, we do not agree and find that the evidenceis insufficient to support such finding.,* It is not apparent from the record whether Conners made a specific request to meetwith therespondent,and the record does not show that any further conferences betweenthe Union and the respondent were held. MIAMI BROADCASTINGCOMPANY263From about the middle of -June to the early part of September. 1941,J.A. Darling, an employee of Fred Mizer, the respondent's stationmanager and programsalespromoter, was permitted by McGuire to,announce a program from the respondent's studio - twice a week.Mizer's office was located on the floor just below the respondent'sstudio.Darling testified without contradiction that in September1941 he was removed from the program by McGuire, who told him thatMizer had requested that he devote all his time to Mizer's office.Dar-ling testified further that, when he reported McGuire's conduct toMizer, the latter denied that he had requested Darling's removal butnevertheless stated that "there was a certain amount of union agitationgoing on" and that he did not want Darling "mixed up with it"Although Mizer did not specifically deny Darling's testimony in thisrespect, he testified that he had never discussed unions with Darlingand that he did not tell Darling to -"stop announcing because of hisunion activities."The' Trial Examiner did not credit Mizer's testi-mony and accepted as true the statements attributed to him by Darling.We too credit the testimony of Darling and find the respondent respon-sible for Mizer's conduct.-We find that, by the statements and conduct of McGuire, McKay, andMizer, evidencuig opposition to the Union, the respondent hasinter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.B. Discrimination with regard to hire and tenure of employment,1.The discharge of Fred HandrichHandrich started to work for the respondent as a news broadcasterabout June 1, 1939, after having been given two auditions by McGuire.Borton, who heard the second audition, testified that he was "tre-mendously" impressed with Handrich's voice.After approximately10 days' trial, lie was given a salary of $10 a week, which was increasedto $13 about 3 weeks later.Sometime between July 15 and August 1,1939,Handrich replaced the commercial announcers then on vacationand was paid $30 a week.When the commercial announcers returned,Handrich was told by McGuire to resume the job of news broadcastingat a salary of $25 a week.Handrich protested against the reduction insalary and told McGuire that he would see Borton. 'A few clays later,according to the credible and uncontradicted testimony of Handrich,McGuire told him that a representative of one of the respondent'saccounts had reported to - Borton that Handrich was one of the best5Borton testified,that\iizer assumed 'full authority over the station in the absence ofBerton and the respondent's vice president. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD'announcers "down here," that Borton was very pleased, and that, con-sequently, he would probably have no difficulty in retaining his salaryof $30 a week.Handrich testified further without contradiction, andwe believe his testimony, that Borton told him the following day thathe liked his work very much, that he was "network quality," that hecould not pay him what he was worth, but that he would continue topay him $30 a week. Borton testified that Handrich received semi-annual bonuses, vacation money, and pay increases until, on June 26,1941,'his salary equalled that of the other announcers.Handrich testi-fied that Borton said to him on the occasion of the increase of June 26,1941, "Handrich, I have nothing but good reports of you. I want totell you how pleased I am with your work and I want to tell you howmuch I am pleased with the job'you are doing.Remind me tomorrowto make an adjustment in the p,iy roll."The next day, according toHandrich, Borton told-him of his increase of $6.80 a week and of hisappreciation of Handrich's conscientiou' s attitude toward his work.Borton denied having made these remarks, but admitted the salaryincrease of June 26.respect, as did the Trial Examiner.Throughout the period' of Handrich's employment, the respondentissued and distributed to the public pamphlets and brochures adver- ,tising its activities, personnel, and programs.These publications arereplete with testimonials and tributes to the work of Handrich as anannouncer.In-a booklet distributed sometime in 1939, the respondentasserted that the excellence of Handrich's work as i news broadcasterwas reflected in the many letters received by the station.On thefront cover of its program schedule for the week of July 13 to-19,1941, the respondent announced the presentation of a program by FredHandrich, "South Florida's Leading Newscaster"; on the front coverof a similar program announcement for the week of September 14to 20, 1941, the respondent referred to Handrich as "our full timenews editor for 2 years," and stated that the respondent was "justdoing a good job for listener and advertiser."On the back cover ofa brochure issued in 1941 and containing an international radio newsmap, there appeared a photograph of Handrich, captioned "Miami'sFirst Radio News Editor"; and at the time of the hearing the re-spondent was engaged in distributing 7,000 copies of a pamphlet,characterizing Elmer Davis, Bob Trout, William Shirer, and others,including Fred Handrich, as "the news experts," and featuring twophotographs of Handrich and one of each of the others.The respondent's high, regard 'for Handrich's work was manifestedin other ways : On or about April 29, 1940, McGuire. wrote a letterto an official of another radio station, describing Handrich as a goodannouncer and rewrite man, and stating that his voice was so well MIAMI BROADCASTING COMPANY265suited to newscasting that the respondent had utilized his servicesalmost exclusively in that capacity.In July 1940, MacKay wrote aletter of introduction for Handrich to an official of the ColumbiaBroadcasting Company in New York City,,in which he commentedthat Handrich,as a newscaster,had attracted"quite considerable"attention.On September 20, 1940, Borton wrote to a listener who hadcriticized Handrichthat by far the greaternumber of letters receivedfrom the public on Handrich were complimentary of his delivery ofthe news and that a poll conducted by the respondent showed Handrich"well out in the lead of the entire group of Miami area stations whenit comes to the matter of news delivery."Handrich testified without contradiction that, when he applied foremployment, McGuire asked him if he belonged to a union and thathe replied in the negative.Handrich joined the Union on September12, 1940.He alone among the announcers had failed to report hismembership to Borton at that time.He became very active in unionaffairs, and continuously solicited other employees to join.At thetime Graulich and Lowrey sought to resign from the Union, Handrich,according to his credible testimony,attempted to persuade themagainst taking that action.When a representative of the Union cameto Miami in December 1940 to further the Union's organizational drive,Handrich talked with several of his fellow workers' about holding ameeting of the respondent's employees in connection with that drive.In May 1941, Handrich was elected treasurer of the Union to fill _anunexpired term and in November-1941 he was reelected for a full term.By virtue of his office in the Union, Handrich was also a member ofthe board of directors.'Even before his election to office Handrichfrequently attended meetings of the board of directors as substitutefor Harris,who represented the respondent's station on that board.When Conners, another union representative, came to Miami in Au-gust 1941, Handrich was most active in rendering assistance to himin his organizational efforts and was successful in getting together anumber of the employees for solicitation by Conners.Conners testi-fied that he had at least 10 meetings with Handrich during his stayin Miami from August to sometime in October 1941. The extent ofunion activity at the respondent's station during the last few monthsof 1941, was made clear by the uncontradicted testimony of EllisHollums, who replaced Handrich, that "there had been quite a lot ofstuff published- in the newspaper" during that period "about thetrouble with the radio station and the Union."Within 4 days afterHandrich joined the Union, his membership was known to the re-spondent and the fact that he was treasurer of the Union also cameto the respondent's notice. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout the middle of November 1941,at a meeting of the respondent'sexecutives,itwas decided to dischargeHandrich.McGuire testifiedthatMacKay had suggested that the respondent employ BradfordAnsley, a news editor at Station WIOD,in place of Handrich, andthat she had suggested Ellis Hollums.On December 2, pursuant toprior arrangements;MacKay visited Ansley and told him that hewanted Ansley to see Borton about filling Handrich's position at therespondent's,station.Ansley testified that MacKay did not discussHandrich's efficiency as an announcer but told him that Handrichwould be discharged because his services were "undesirable"and thathe was a "trouble maker."Ansley was never offered employment bythe respondent,although he was assured by MacKay 2 or 3 weeks afterhis talk with him that he had been under consideration for the job:MacKay testified that he told Ansley that there was to be a"change,"but he denied mentioning Handrich's name or discussing Handrich inthat conversation.We credit the testimony of Ansley, as did the TrialExaminer, and find that MacKay made the remarks thus attributed tohim by Ansley.Hollums was interviewed by Borton on December 3.Hollums testified credibly and without contradiction that at that timehe told Bortonthat hewas opposed to unions for professional men.Borton testified that he informed Hollums during the interview thathe thought he would be hired about the first of January. On Decem-ber 8, Borton requestedHollums to report for work as soon as possible,and Hollums started 3 days later.On December 10, 1941, Handrich was discharged by Borton withoutprior notice.According to the testimony of both Handrich and Hor-ton, the latter informed Handrich that he had an opportunity to em-ploy Hollums,an experienced newspaperman,whose services had be-come necessary because of the importance of the war news at that time.After his discharge, Handrich was paid 2 weeks' salary in lieu of no-tice and, in addition, he received his semiannual bonus.On the dayfollowing his discharge, at Boston's request, Handrichcame to thestudio to assist Hollums in his new duties.Handrich testified withoutcontradiction, and we believe his testimony, as did the Trial Examiner,that, on that day, lie had the following conversation with McGuire :After expressing surprise at his discharge, she remarked, "Now, don'tyou think this is due to union activities?"Handrich inquired as towhether he had been guilty of misconduct, insubordination, or incom-petence, and McGuire replied, "Of course not, you are not guilty of,any of those things, but I will say this to you, not very long ago Mr.Boston came to me and told me that heheard fromsomeone that youhad talked against him openly at a union meeting"; McGuire then as-sured him that he would find work elsewhere and said, "You are cer-tainly tops in newscasting in this part of the country." MIAMI BROADCASTING COMPANY267The respondent alleged in. its answer that. it discharged Handrichfor the reason .that his lack of news training and his poor voice ren-dered him incapable of handling the highly important task of broad-casting the news after the United States entered the war. In its,brief,the respondentargues,in effect, that the affirmativedefensealleged inits answer should be interpreted as the last critical eventwhich precipitated the discharge, and that the evidence shows that ithad given consideration to Handrich's inadequacy prior to our entryinto the war and that it had planned to replace him in any case be-cause of the growing need for a more effective presentation of thenews.We find, as did the Trial Examiner, that the respondent de-cided to discharge Handrich at a meeting of the respondent's execu-tives in the middle of November 1941, several weeks prior to our,entry into the war, and that the respondent employed Hollums on,December 3, 1941, 5 days before the start of the war sIn support of the respondent's answer, MacKay, McGuire, and an-nouncers, Graulich, Lowrey, and Svehla testified that Handrich hadfailed,to respond to training, a circumstance which, according to therespondent, led to increasing dissatisfaction with him.MacKay testi-fied that he did not like Handrich's work in 1939, that Handrich'sbroadcasting of the news had a "sameness," and that he tried toinstructHandrich on how to make commercial announcements butwithout the desired effects on Handrich's voice.We are unable toregard this criticismas seriousin view of MacKay's part in thepreparation of WQAM's publicity lauding Handrich and in view ofhis letter of July 1940 to an official of the Columbia BroadcastingSystem complimenting Handrich on his work.McGuire testified thatHandrich would not respond to her coaching, that he refused to listento her and would "go into a sort of tantrum," and that she discon-tinued coaching him in 1940.We find this testimony to be uncon-vincing in the light of McGuire's comment to Handrich the clay afterhis discharge that Handrich was "certainly tops in newscasting inthis part of the country."Consequently, we are unable to regardsuch criticism as a serious reflection upon the quality of his work.The record shows that Handrich was assigned to the duties of an-nouncing the news in September 1939, and continued in that capacityuntil his discharge.Moreover, during 1940, he assumed the addi-tional duty of rewriting the news.That his work in these respectswas satisfactory is apparent not only from the many increases in6In any event, the respondent's contention would seem to be without validity in viewof the fact that Handrich handled the ne«s for the respondent during a period whenmany world-shaking events of moment to the listening public in this country were takingplace : Germany's invasion of Poland,Russia's invasion of Finland,Germany's invasionof the Low Countries,Italy'sdeclaration of war on Great Britain and France,the sur-render of France to Germany, Italy's invasion of Egypt and Greece, Geimany's invasionof Russia,and the march by English and Russian troops into Ilan 268DECISIONS OF' NATIONAL LABOR RELATIONS BOARDsalary he received, but also from the complimentary remarks madeto him - by Borton on the occasion of his last increase, from thenumerous testimonials, to his services published and distributed bythe-respondent, and from the letters written by the respondent inpraise of his performance at the station.Moreover, the respondentnever informed Handrich that his services were not entirely satis-factory.As a further explanation of the discharge, Borton testified that therespondent decided to employ an experienced "newspaper man" inHandrich's place.The respondent states in its brief, and McGuireand MacKay testified, that the respondent desired a person experi-enced with the news and the handling of the news. The record isclear that the respondent considered for employment BradfordAnsley,, Who had no newspaper experience. In addition, the.respond-ent admitted during oral argument before the Board that, had it notbeen able to obtain the services of Ellis Hollums, a newspaper man,it probably would have hired Ansley.Borton's explanation is con-sequently unconvincing, and we so find.The respondent contends further that Handrich's poor voice, result-ing from a series -of colds and a sinus condition, was a contributingfactor in the decision to discharge him.During the last 3 days ofNovember 1941, Handrichwas ill with a cold and did not work.Thiscondition affected his broadcasting- to some extent.However, hecontinued his work with the assistance of the other announcers, whocooperated with him in accordance with the usual custom at the re-spondent's station in situations of this kind.As a result of his cold,he developed a' sinus infection on December 7, which, according to.Handrich, was cured within about 2 weeks. ' Although Handrich hadhad other colds, the record shows that colds among the announcerswere not a, rare occurrence.There is no evidence that any announcerhad ever been discharged by the respondent for having a cold.More-over, the respondent admits in its brief that "the trouble with coldsand sinus infection, though regrettable, might conceivably have beenoverlooked, and were overlooked for a year," had it not been for hisprofessional inability to deal with the events of world-shaking impor-tance of November and December 1941.We are convinced, as wasthe Trial Examiner, that Handrich's physical condition in no waycontributed to his discharge.2.ConclusionsThe allegations of the complaint that Handrich was dischargedfor union activity find ample support in the record.As alreadyshown, the respondent's defense has failed for want of proof.Therespondent's opposition toward the self-organization of its employees ,269became,manifest on the day of Handrich's interview for employment,when McGuire inquired whether he was a member of the Union.Afew months later, with the success of the Union at Station WIOD,McGuire expressed pleasure at the failure to organize the respondent'semployees and apprised Handrich of the respondent's antipathy to-ward unions by stating that Borton "hates to interview a union man."When, in September 1940, the announcers were considering unionmembership, MacKay attempted to dissuade Handrich from takingthat step by questioning the benefits to be derived, by imputing respon-sibility to the Union for disrupting the "happy family" relationshipat the station, and by characterizing the Union as "sort of socialistic."Handrich; however, chose to disregard the warning implicit inthe remark`s of his superiors and joined the Union.While'the otherannouncers felt compelled to report their membership to Borton orto discuss the Union with him, Handrich alone refrained from suchaction.Thereafter, in October 1940, McGuire renewed her effortsto undermine Handrich's confidence in the Union by accusations thatitwas "socialistic" and in the control of a "bunch of racketeers."Handrich nevertheless continued to defy the respondent's intrusionon his right of self-organization.In December 1940, he cooperatedwith the Union's representative in giving added impetus to the organi-zational drive and in attempting to negotiate agreements with thestations.He assumed office in the Union in May 1941 and attendedmeetings of its board of directors.From August to October 1941, heagain assisted the Union's representative in the latter's efforts tonegotiate contracts with Station WVKAT and the respondent.As ofthe date of, the representative's departure, only the respondent hadfailed to enter into a contract with the Union.When, a short timebefore his discharge, he was elected treasurer for a regular term, hewas the only employee at the repondent's station to hold office in theUnion.That Handrich's, aggressive leadership in the Union was the solereason for his discharge is evident from MacKay's statement to Ansley,who was being interviewed as a possible replacement for Handrich,that Handrich's services would be terminated because he was "unde-sirable" and a "trouble maker."The respondent's motivation is fur-ther`apparent from McGuire's statement to Handrich on the day fol-lowing his discharge that Borton had learned of adverse remarksmade about him by Handrich at'a union meeting. It is thus clear thatthe respondent had determined to rid itself of the one employee who.had defied its warnings against union affiliation and activity andwhose persistent efforts might otherwise have compelled it to followthe example of the other stations by entering into an agreement withthe Union.We are convinced and find, as did the Trial Examiner, 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the respondent discharged Handrich because of his union mem-bership and activity.Upon the basis of the entire record, we find that, by dischargingHandrich, the respondent has discriminated against him in regard tohire and tenure of employment, thereby discouraging membership inthe Union and_ interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7'of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a -close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engagedin certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.We have found that the respondent discriminated in regard to thehire and tenure of employment of Fred Handrich because of his unionmembership and activity.To effectuate the policies of the Act; weshall order the respondent to offer him full and immediate reinstate-ment to his former or substantially equivalent position, without preju-dice to his seniority and other rights and privileges, and to make himwhole for any loss of pay he has suffered by reason of the respondent'sdiscrimination by payment to. him of a sum of money equal- to theamount he would normally have earned as wages from the date of thedischarge to the date of the offer of reinstatement, less his net earn-ings during such period.'Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :I By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwithobtainingworkand working else-where than for the respondent, which would not have been incurred but for the unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumbei CompanyandUnited Biotherliood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Worl ers Union,Local 2590, 8 N L. R. B. 440. Monies re-ceived for work performed upon Federal,State,county, municipal,or other work-reliefpiojects shall be considered as earnings.,SeeRepublic Steel Corporation v. N. L. R. B,311 U S. 7. MIAMI BROADCASTING COMPANYCONCLUSIONS OF LAW2711.The American Federation of Radio Artists, Miami Local, affili-ated with the American Federation of Labor, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof Fred Handrich and thereby discouraging membership in The Amer-ican Federation of Radio Artists, Miami Local, affiliated with theAmerican Federation of Labor, the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (3)of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to` Section 10 (c) 'of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Miami Broadcasting Company, Miami, Florida, and its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in The American Federation ofRadio Artists, Miami Local, affiliated with the American Federationof Labor, or in any other labor organization of its employees, by dis-charging any of its employees or in any other manner discriminatingin regard to their hire and tenure of employment or any term or con-dition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board- finds willeffectuate the policies of the Act :(a)Offer to Fred Handrich immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges; 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole Fred Handrich for any loss of pay he has sufferedby reason of the respondent's discrimination against him, by paymentto him of a sum of money equal to that which he would normallyhave earned as wages during the period from the date of his dischargeto the date of the respondent's offer of reinstatement, less his netearnings during such period;(c)Post immediately in conspicuous places throughout its place ofbusiness at Miami, Florida, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employeesstating (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this^Order; (2) that the respondent will take the affirmative actionset out in paragraphs 2 (a) and (b) of this Order; and (3) that therespondent's employees are free to become or remain members of TheAmerican Federation of Radio Artists, Miaini Local, affiliated withthe American Federation of Labor, or any other labor organization,and that the respondent will not discriminate against any employeebecause of membership or activity in, any such organization ;(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith._MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.